Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 5.1 Transatlantic Holdings, Inc. June 4, 2009 Transatlantic Holdings, Inc. 80 Pine Street New York, New York 10005 Ladies and Gentlemen: I have examined (i) the Registration Statement on Form S 3 (File No. 333-155811) filed with the Securities and Exchange Commission (the Commission) on December 1, 2008, as amended on May 28, 2009 (the Registration Statement), under the Securities Act of 1933, as amended (the Securities Act); (ii) the prospectus dated May 28, 2009, forming a part thereof, together with the documents incorporated therein by reference; (iii) the preliminary prospectus supplement dated May 28, 2009, in the form filed with the Commission pursuant to Rule 424(b) under the Securities Act on May 28, 2009; (iv) the final prospectus supplement dated June 4, 2009, in the form to be filed with the Commission pursuant to Rule 424(b) under the Securities Act on June 5, 2009; and (v) the Underwriting Agreement, by and among American International Group, Inc., American Home Assurance Company and Goldman Sachs & Co. and J.P. Morgan Securities Inc. (as representatives of the several underwriters named therein) (the Underwriting Agreement) in connection with the offering and sale of shares of the Companys underwritten stock, par value $1.00 per share, by American International Group, Inc. or its affiliates (the Underwritten Stock). I have examined originals, or photostatic or certified copies, of such records of the Company and certificates of officers of the Company and of public officials and such documents as I have deemed relevant and necessary as the basis for the opinions set forth below. In my examination, I have assumed the genuineness of all signatures, the legal capacity and competency of all natural persons, the authenticity of all documents submitted to me as originals and the conformity to original documents of all documents submitted to me as copies. As to any facts material to these opinions, I have relied to the extent I deemed appropriate and without independent investigation upon statements and representations of officers and other representatives of the Company and others. Based upon and subject to the foregoing and in reliance thereon, I, in my capacity as Senior Vice President and General Counsel of the Company, am of the opinion that with respect to the Underwritten Stock, when certificates representing the shares of Underwritten Stock have Transatlantic Holdings, Inc. June 4, 2009 Page 2 been delivered in accordance with the Underwriting Agreement, the shares of Underwritten Stock will be validly issued, fully paid and non-assessable. I render no opinion herein as to matters involving the laws of any jurisdiction other than the General Corporation Law of the State of Delaware (the DGCL) and the United States of America.
